DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-8, 10, 12-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 1, the prior art does not disclose or render obvious an electromagnetic actuator comprising the combination of features as recited including a drive shaft that is connected to an electromagnetic clutch inductively driven as this is claimed “wherein the at least one sensor is configured to determine an angular position of the drive shaft, and the controller is configured to control operation of the motor based on the angular position.”
With reference to claim 14, the prior art does not disclose or render obvious a method of operating an electromagnetic actuator comprising the combination of features as recited including operating a motor to rotate a drive shaft that is connected to an electromagnetic clutch inductively driven as this is claimed and “detecting an angular position of the drive shaft using a sensor; and performing said operating the motor based on the detected angular position.”
With reference to claim 20, the prior art does not disclose or render obvious a method of operating an electromagnetic actuator comprising the combination of features as recited including “a sensor configured to determine an angular position of the drive shaft and provide feedback indicative of the angular position; and a controller operable to control at least one of operation of the motor and energizing of the exciter winding based on the feedback.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY A FLUHART/Primary Examiner, Art Unit 3655